DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejected claim(s) have now been cancelled and furthermore in light of the amended claim(s); none of the prior arts as whole, disclose of “execute delay processing in which the processing circuitry delays the target sound by an amount of time obtained by adding a time for achieving a precedence effect to a delay time of the first sound amplifying device relative to the second sound amplifying device, the delay time being obtained from a positional relationship between the first sound amplifying device, the second sound amplifying device, and the listener; and 2U.S. Patent Application Serial No. 17/263,860 Amendment dated July 28, 2022 Reply to Office Action of April 29, 2022 execute a second gain adjustment processing in which the processing circuitry multiplies the delayed target sound by a second gain and outputs the target sound to the second sound amplifying device, wherein in the first gain adjustment processing the processing circuitry adjusts the first gain to a low value and in the second gain adjustment processing the processing circuitry adjusts the second gain to a high value”.


Allowable Subject Matter
Claim(s) 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654